    Case 20-42081             Doc 16      Filed 10/17/20 Entered 10/18/20 00:31:06                       Desc Imaged
                                         Certificate of Notice Page 1 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA




In re:
Steven Douglas Fletcher
aka Steve Douglas Fletcher, asf ASF Strategy 99, llc                                              Case No: 20−42081 − KHS
Heather Rachel Johnson Fletcher
aka Heather Rachel Johnson, asf HRJ Designs, LLC

Debtor(s)                                                                                                     Chapter 13 Case




                ORDER CONFIRMING CHAPTER 13 PLAN AND ALLOWING COMPENSATION

It appears that the debtor(s) filed a plan, that the plan conforms to Local Rules 3015−1 through 3020−3 and Local
Form 3015−1, that copies thereof were mailed to creditors, that a meeting of creditors was held, that a hearing on
confirmation of the plan was held, and no objection to confirmation of the plan as filed or as modified has been
made, or if made, has been withdrawn or overruled by the court.

It further appears that the attorney for the debtor(s) filed an application for compensation for preconfirmation
services, and that the application conforms to Local Rule 2016−1(d) and Local Form 2016−1(d).

IT IS ORDERED:

         1. The plan as filed or as modified is confirmed;
         2. Any request of the debtor for termination of the stays in Part 16 of the plan is granted; and
         3. The attorney for the debtor(s), Jesse A. Horoshak, is awarded $3500.00 for total compensation or
            reimbursement and the trustee is authorized to pay the unpaid balance to the attorney for the debtor(s) as
            provided in the plan.




Dated: 10/15/20                                                Kathleen H Sanberg
                                                               United States Bankruptcy Judge




                                                               NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                               Filed and docket entry made on October 15, 2020
                                                               Lori Vosejpka Clerk, United States Bankruptcy Court
                                                               By: lindas Deputy Clerk




mnbocnf13 13ocnf 11/27/2017
           Case 20-42081                Doc 16          Filed 10/17/20 Entered 10/18/20 00:31:06                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                                   District of Minnesota
In re:                                                                                                                 Case No. 20-42081-KHS
Steven Douglas Fletcher                                                                                                Chapter 13
Heather Rachel Johnson Fletcher
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0864-4                                                  User: lindas                                                                Page 1 of 2
Date Rcvd: Oct 15, 2020                                               Form ID: 13ocnf                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 17, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + Steven Douglas Fletcher, Heather Rachel Johnson Fletcher, 360 1st St. N, Apt 446, Minneapolis, MN 55401-3361

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
jdb              *+            Heather Rachel Johnson Fletcher, 360 1st St. N, Apt 446, Minneapolis, MN 55401-3361

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 17, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 15, 2020 at the address(es) listed
below:
Name                               Email Address
Gregory A Burrell
                                   cmecfjzkmn@ch13mn.com

Jesse A. Horoshak
                                   on behalf of Debtor 2 Heather Rachel Johnson Fletcher jhoroshak@kainscott.com
                                   bbabatz@kainscott.com;HoroshakJR72722@notify.bestcase.com

Jesse A. Horoshak
                                   on behalf of Debtor 1 Steven Douglas Fletcher jhoroshak@kainscott.com
                                   bbabatz@kainscott.com;HoroshakJR72722@notify.bestcase.com

US Trustee
           Case 20-42081      Doc 16        Filed 10/17/20 Entered 10/18/20 00:31:06   Desc Imaged
                                           Certificate of Notice Page 3 of 3
District/off: 0864-4                                      User: lindas                        Page 2 of 2
Date Rcvd: Oct 15, 2020                                   Form ID: 13ocnf                    Total Noticed: 1
                          ustpregion12.mn.ecf@usdoj.gov


TOTAL: 4
